significant index no department of the treasury internal_revenue_service washington d c 201906u tax_exempt_and_government_entities_division noy tep ray az re substitute mortality_table ruling taxpayer plan other plan in controlled_group plan dear this letter is to inform you that your request to use substitute mortality tables for making computations under sec_430 of the internal_revenue_code the code for plan has been granted with respect to the populations specified in this letter subject_to the conditions outlined below this ruling is effective for a period of plan years beginning ' your request has been conditionally with the plan_year commencing january granted in accordance with sec_430 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 specifically this approval applies to the following populations e e e plan - male annuitants plan - female annuitants and plan - male nonannuitants based on the information provided by the taxpayer the following population does not have credible mortality experience and therefore the standard mortality tables will be used for calculations under sec_430 of the code e plan - female nonannuitants according to information submitted with your request plan is maintained under sec_412 of the code and is therefore not subject_to sec_412 or sec_430 of the code in granting this approval we have only considered whether the substitute mortality rates were developed correctly in accordance with sec_1_430_h_3_-2 of the treasury regulations regulations and revproc_2017_55 accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request permission is hereby granted to use the substitute mortality rates shown in the table below for plan approved for use beginning with plan_year commencing january substitute mortality tables base_year male female male annuitant annuitant nonannuitant e a n w r t a n o c male female male annuitant annuitant nonannuitant age male female male annuitant annuitant nonannuitant age v1 male annuitant female annuitant male nonannuitant age through december the above rates were developed based on an experience study period from january calculated by adjusting the applicable standard mortality tables in sec_1_430_h_3_-1 of the regulations indicated in the table below using the mortality ratio and credibility weighting factor individually determined for each separate population as shown in the table below with a base_year of the rates were mortality credibility standard base mortality_table ratio population factor plan male annuitants male annuitant mortality female annuitants plan female annuitant mortality plan male nonannuitants male nonannuitant mortality the internal_revenue_service has reviewed the substitute mortality rates and supporting information and has determined that based on the information submitted the rates were correctly developed in accordance with sec_1_430_h_3_-2 of the regulations and revproc_2017_55 the above rates must be applied on a generational basis as provided in sec_1_430_h_3_-2 of the regulations in order to continue using the substitute mortality tables for making computations under sec_430 of the code the following information must be provided by october after the end of each plan_year beginning with the plan_year due october in addition to any other information required under sec_1_430_h_3_-2 of the regulations the reason for this requirement is that the population has changed significantly from that during the experience study period and further changes can be expected this information was discussed with your representative by telephone on october the number of actual deaths during the experience study period used to develop the substitute mortality tables and the beginning and ending dates of the experience study period a table showing the number of expected deaths and actual deaths reported through the year separately for each year beginning with deaths during preceding the most recent actuarial valuation and in total a table similar to the stability demonstration required under section of revproc_2017_55 showing the average number of participants in the population included in the experience study and the number of participants in the population as of the end of each plan_year beginning with december through the date immediately preceding the most recent actuarial valuation expressed both as a headcount and as a percentage of the average number of participants in the experience study a table showing a comparison of i the average ages and ii percentage of the _todollar_figure anddollar_figure and dollar_figure -betweendollar_figure anddollar_figure population by the following monthly single_life_annuity brackets under dollar_figure between dollar_figure between dollar_figure experience study and at the end of each plan_year beginning with december through the date immediately preceding the most recent actuarial valuation the table should also show the average age and average benefit amount for the population in total for both the experience study data and at the end of each plan_year beginning with december through the date immediately preceding the most recent actuarial valuation and over for the population in the between dollar_figure todollar_figure an explanation of any material changes in the population and a certification by the enrolled_actuary for plan as to whether the substitute mortality_table is accurately predictive along with any additional demographic or other information to substantiate this claim acertification signed by the enrolled_actuary stating that a the enrolled_actuary is current with educational requirements set forth by the jbea as well as any other actuarial designations asserted b the enrolled_actuary was personally involved in the determination that the c substitute mortality_table is still accurately predictive and provides the actuary’s best estimate for the plan in determining that the substitute mortality_table is still his or her best estimate the enrolled_actuary took into consideration the effect of business combinations plan mergers or spinoffs and settlements other risk transfers and other events that would have similar effects on the relevant populations and d the enrolled_actuary has the specific knowledge and experience to make the judgements set forth above and attests to these representations this information must be provided to david m ziegler or to another individual designated by the service by fax at or to the following address internal_revenue_service attn mr david m ziegler te_ge se t ep ra t a2 nca-629 constitution ave nw washington dc failure to provide the required information by the due_date will mean that the standard mortality tables must be used for purposes of sec_430 of the code beginning with the plan_year during which the deadline for providing this information is missed your attention is called to sec_430 of the code and sec_1 h - d of the regulations which describe the circumstances in which the use of the substitute mortality_table will terminate before the end of the 10-year period described above in general the substitute mortality tables can no longer be used as of the earliest of fora plan using a substitute mortality_table for only one gender the first plan_year for which there is full or partial credible mortality information with respect to the other gender that had lacked credible mortality information unless an approved substitute mortality_table is used for that gender the first plan_year in which the plan fails to satisfy the requirements of paragraph h -2 c of the regulations regarding the requirement that other plans and populations in the controlled_group must also use substitute mortality tables unless it can be demonstrated that they do not have credible mortality information taking into account the transition_period for newly affiliated companies in sec_1_430_h_3_-2 of the regulations the second plan_year following the plan_year for which there is a significant change in individuals covered by the plan as described in sec_1_430_h_3_-2 of the regulations the plan_year following the plan_year in which a substitute mortality_table used for a plan population is no longer accurately predictive of future mortality of that population as determined by the commissioner or as certified by the plan’s actuary to the satisfaction of the commissioner or the date specified in guidance published in the internal_revenue_bulletin pursuant to a replacement of mortality tables specified under sec_430 of the code and h -1 of the regulations other than annual updates to the static mortality tables issued pursuant to h - a of the regulations or changes to the mortality improvement rates pursuant to sec_1_430_h_3_-1 of the regulations this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years for which the substitute mortality tables are used please note the information that is required to be attached to schedule sb actuarial information in accordance with the instructions to that form we have not sent a copy of this letter to your authorized representatives pursuant to a power_of_attorney on file in this office we have sent a copy of this letter and to the manager ep classification in columbus ohio and to the manager ep compliance unit in chicago illinois if you have any questions concerning this matter please contact id at sincerely cc david m ziegler manager employee_plans actuarial group
